        Case 1:21-cv-00783-MV-JHR Document 4-1 Filed 08/23/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

TALISHA VALDEZ, on behalf of herself
and others similarly situated, and
JENNIFER BLACKFORD on behalf of herself
And others similarly situated,

                Plaintiffs,
                                                     Civil Action No.
v.

MICHELLE LUJAN GRISHAM,
Officially and Individually, Acting Under the Color of Law,
and
DAVID SCRASE,
Officially and Individually, Acting Under the Color of Law,

                Defendants.


                       DECLARATION OF JENNIFER BLACKFORD
        I, Jennifer Blackford declare:
     1. I am a resident of Rio Rancho, New Mexico.

     2. I am a registered nurse employed by Presbyterian.

     3. I have not been vaccinated for COVID-19.

     4. The August 17, 2021, Public Health Order required that I be terminated if I refused to be

        vaccinated for COVID-19 or was not exempted without exemption.

     5. I do not meet the criteria for either a medical exemption or a religious exemption, and I

        have been told I will not be allowed to continue in my employment without the vaccine.

     6. I will be denied the right to engage in employment in my chosen profession by the PHO.
      Case 1:21-cv-00783-MV-JHR Document 4-1 Filed 08/23/21 Page 2 of 2




       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct and is executed this 23rd day of August 2021, in Rio Rancho, New

Mexico.




                                                                   _______________________
                                                                   Jennifer Blackford
